12 N.Y.3d 388 (2009)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
SALIH SEVENCAN, Appellant.
Court of Appeals of New York.
Decided May 7, 2009.
Appellate Advocates, New York City (Lisa Napoli of counsel), for appellant.
Charles J. Hynes, District Attorney, New York City (Caroline R. Donhauser of counsel), for respondent.


*389 OPINION OF THE COURT
SMITH, J.
The application for a certificate granting leave to appeal should be dismissed.
The 2004 Drug Law Reform Act states that "[a]n appeal in accordance with the applicable provisions of the criminal procedure law may ... be taken as of right by the defendant from an order specifying and informing such person of the term of the determinate sentence the court would impose upon resentencing" (L 2004, ch 738, § 23). Defendant here seeks leave to appeal an Appellate Division affirmance of such an order (58 AD3d 761 [2009]). In People v Bautista (7 NY3d 838 [2006]) this Court held that similar language in the 2005 Drug Law Reform Act did not permit an appeal to this Court from an Appellate Division order affirming a denial of resentencing, because the act did not make such an order appealable under Criminal Procedure Law § 450.90 or § 470.60, which govern appeals to this Court. The reasoning of Bautista applies with equal force to the language at issue in this case.
Application pursuant to CPL 460.20 for a certificate granting leave to appeal dismissed by Judge SMITH in a memorandum. Publication authorized by the Court.